                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

GORDON WILLIAM LINTON,

               Petitioner,                                        Case No. 2:18-cv-00424-CL

               v.                                                 ORDER

TROY BOWSER, Superintendent,
Two Rivers Correctional Inst.,

            Respondent.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 34),

and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. § 636(b)(1)(B),

Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441, 1445 (9th

Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 34) is adopted in

full. The petition is denied the case is dismissed with prejudice.



IT IS SO ORDERED.

       DATED this 9th day of April, 2020.




1 – ORDER
            _    /s/ Michael J. McShane_______
                      Michael McShane
                United States District Judge




2 – ORDER
